United States Court of Appeals for the Federal Circuit

                                       ERRATA

                                   January 24, 2005

Appeal No. 04-1186

Teva Pharmaceuticals USA, Inc. v. Pfizer Inc.


Decided: January 21, 2005                             Precedential Opinion


In this opinion, the following changes have been made:

   (1) In the second full sentence of the first paragraph on page 25, the comma after
       “That is what we would have to do” has been removed.

   (2) In the following sentence, a comma has been inserted after “That is because”
       and also after “an actual controversy is satisfied.”